[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              March 20, 1992 Date of Application           March 27, 1992 Date Application Filed        March 30, 1992 Date of Decision              June 28, 1994 CT Page 7608
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford. Docket No. CR91-404120;
Dennis O'Toole, Esq., Defense Counsel, for Petitioner.
Carl E. Taylor, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
After trial by jury, petitioner was convicted of larceny in the third degree in violation of General Statutes § 53a-124. A sentence of five years to be served was imposed.
The facts underlying petitioner's conviction indicate that on April 14, 1991, he took a motor vehicle from the victim and fled onto I-84 West. The police were notified and a short time later he was apprehended.
The attorney for petitioner requested that the sentence be reduced. He stressed that the offense was not serious. Petitioner had taken a vehicle which had been left with the motor running and only had the vehicle for about thirty minutes. There was no damage done to the vehicle because of petitioner's action.
Petitioner and his attorney both requested a six month reduction in sentence to enable petitioner to attend his high school reunion. Petitioner wishes to see many of the people that he has not seen in a number of years. CT Page 7609
The state's attorney argued against any reduction. The attorney pointed out that petitioner had numerous prior convictions and that he continued to take other people's property. The attorney argued that the sentence was appropriate and that petitioner should be remain locked up for the safety of the public.
Petitioner received the maximum sentence authorized for his conviction. His criminal record indicates over 70 prior convictions. Over 50 of these convictions involved larceny and/or robbery. The imposition of the maximum sentence here was appropriate and not disproportionate in light of the continuing nature of petitioner's offenses and his character as well as the need to protect the public from such conduct. The sentence cannot be modified. Connecticut Practice Book § 942.
Sentence affirmed.
Purtill, J.
Norko, J.
Stanley, J.
Purtill, J., Norko, J. and Stanley, J. participated in this decision.